DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 9406486, 10032609, or 10800092 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Response to Amendment
Claims 1-5 and 17-30 are pending in the Amendment filed 12/21/2021, and claims 1-14 remain withdrawn from consideration.
The rejections of claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the invention are withdrawn in view of Applicant’s amendments to claim 15 (deleting the relative term “closely”), and claim 17 (deleting the relative term “thin”).
The Double Patenting rejections of record are withdrawn in view of the Terminal Disclaimers filed 12/21/2021, see Terminal Disclaimer above. 
The prior art rejection of record is maintained, but has been modified to meet amended claim 15, as set forth below. 
Response to Arguments
Applicant's arguments, see “Remarks” filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argues as to amended claim 15 (incorporating the limitations of claim 16):
	“[S]ince claim 15 has been amended to incorporate the limitations of claim 16 (the argon plasma comprising the reactive neutral species is produced by capacitive discharge substantially without any 
34, ‘avoiding ion bombardment and electrical arcing’).
“In response, Applicant submits that Cheng is directed to argon and helium plasma apparatus and methods which employ low temperature atmospheric pressure plasma developed using capacitive discharge. However, Applicant submits that Cheng does not teach or suggest plasma preventing sputtering of the material substrate, particularly employed in semiconductor manufacture processes within filtered enclosures. In other processes, particularly processes employed in filtered enclosures such as in semiconductor manufacture, sputtering can arise from typical plasmas, e.g. plasma exhibiting streamers or micro-arcs, ablating particles from the material substrate surface. In contrast, embodiments of the present invention eliminate this outcome as well explained in paragraph [0058] of the application as filed, duplicated above. Although Cheng does teach atmospheric pressure plasma applications, Cheng does not teach or suggest such plasma “yielding a protective sheath next to surfaces of the power electrode and the ground electrode preventing sputtering of the material substrate with ejection of particulate matter into the gas flow” as presently claimed.” [“Remarks”, pg. 12, para. 1-2].
In response, this argument is not persuasive because Cheng discloses that atmospheric plasmas formed by capacitively coupled electrodes, such as in the method of Cheng [col. 2, lines 50-54; Example 1] result in “a collisional sheath forming at the boundaries to repel the electrons and maintain the plasma” [col. 2, line 66- col. 3, line 23] (i.e., yielding a protective sheath next to surfaces of the power electrode and the ground electrode) and further that the disclosed atmospheric plasma treatment results in “no 
For the foregoing reasons, the rejection of record is maintained, but has been modified to meet amended claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9406485 B1), in view of Gromala et al. (US 20160008757 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
15.    Cheng discloses a method of producing an ionized gas plasma [col. 8, lines 20-28, “example method of produces a low-temperature atmospheric pressure, argon plasma […] ionized gas plasma”; claim 13, “a method of producing a low-temperature, atmospheric pressure plasma”], comprising:

directing the gas flow within the housing 102 between a powered electrode surface 112 of a power electrode 110 and a grounded electrode surface 116 of a ground electrode 114, the grounded electrode surface closely spaced from the powered electrode surface [claim 13, “directing the laminar gas flow within the housing between a power electrode surface of a power electrode and a ground electrode surface of a ground electrode, the ground electrode surface closely spaced from the power electrode surface”; Fig. 1A];
delivering radio frequency power coupled to the power electrode 110 and the ground electrode 114 from a power supply 118 to ionize the gas flow and produce the argon plasma comprising the reactive neutral species [claim 13, “delivering radio frequency power coupled to the power electrode and the ground electrode from a power supply to ionize the laminar gas flow and produce the plasma comprising the reactive neutral species”; Fig. 1A];
disposing the housing with the argon plasma within an enclosure including an enclosure gas flow wherein the enclosure gas flow has been filtered to remove particles from the flow; and
disposing a material substrate within the enclosure near the outlet of the housing to receive the reactive neutral species [col.10, lines 22-29, “cleaning a material surface, activating a material surface for wetting, activating a material surface for adhesion, sterilizing a material, depositing a thin film onto the substrate, depositing a thin glass film onto the substrate, etching a thin layer of material off of a substrate and etching a metal oxide layer, such as copper oxide, off of a substrate”; Example 1, col. 16, lines 61-67, “method of cleaning surfaces is accomplished by flowing argon gas containing reactive molecules through the plasma to convert the molecules into atoms and other reactive species. This gas flow is 
Cheng discloses various embodiments in which the reactive neutral species from the outlet is applied to substrates in order to “remove organic materials from a substrate, thereby cleaning the substrate; activate the surfaces of materials thereby enhancing adhesion between the material and an adhesive; kill microorganisms on a surface, thereby sterilizing the substrate; etches thin films of materials from a substrate, and deposit thin films and coatings onto a substrate.” [col. 8, lines 5-21].
Cheng fails to explicitly disclose (emphasis added):
disposing the housing with the argon plasma within an enclosure including an enclosure gas flow wherein the enclosure gas flow has been filtered to remove particles from the flow; and
disposing a material substrate within the enclosure near the outlet of the housing to receive the reactive neutral species.
However, Gromala discloses an active filtration system for controlling cleanroom environments [Abstract; Fig. 5], comprising:
This invention is in the field of systems and methods for controlling contamination in high purity environments. This invention relates generally to particulate filtering and treatment of molecular contamination and process gases in enclosures, such as cleanrooms, contamination controlled manufacturing environments, mini-environments, isolators, glove boxes and restricted air barrier systems (RABS). The invention is capable of chemically transforming molecular contamination and process gases into less reactive or inert reaction products while at the same time decreasing the level of biological and nonbiological particulates. [Abstract]. 
[0010] Provided herein are active filtration systems and methods related to treatment of enclosures, such as cleanrooms for manufacturing applications ranging from semiconductor materials and microelectronic systems to pharmaceutical and biological products. Embodiments of the invention provide an active filtration system which combines a filtration system for removing particles with a process(es) capable of inactivation of biological particles and/or degradation of molecular contaminants, 
[0015] In an aspect, the methods and systems of the invention further include sensing of one or more characteristics of the enclosure, gas and/or active filtration system, and optionally control of treatment steps and/or conditions on the basis of such sensing, including closed loop feedback control. In embodiments, for example, the method further comprises the steps of: (i) monitoring at least one first parameter of the enclosure or the active filtration system; and (ii) adjusting at least one second parameter of the active filtration system in a controlled feedback loop based on the monitoring of the first parameter to control the decomposition of molecular contaminants, process gases or any combination thereof or to control the reduction of particles. In an embodiment, the first parameter is selected from the group comprising: an ozone concentration, a microbial contaminant concentration, a particulate concentration, an electrostatic charge, a pressure, a gas flow rate, a gas velocity, and a concentration of airborne molecular contamination (AMC); and the second parameter is selected from the group comprising: an ozone concentration, a pressure, an electrostatic charge, a gas flow rate and a gas velocity. [para. 0015].
Some embodiments of the present invention are capable of sampling, collecting, detecting, sizing, and/or counting particles comprising aggregates of material having a size greater than 50 nm, 100 nm, 1 .mu.m or greater, or 10 .mu.m or greater. Specific particles include particles having a size selected from 50 nm to 50 .mu.m, a size selected from 100 nm to 10 .mu.m, or a size selected from 500 nm to 5 .mu.m. [para. 0052].
[0063] FIG. 1 provides a schematic diagram depicting an active filtration system 100 during standard operation of a sterilization system, in which cleanroom conditions are present within the 
[0067] FIG. 5 provides a flow diagram illustrating a method of decomposing a gas-phase sterilant using an active filtration system. In the first step 500, the enclosure is prepared for sterilization using a gas-phase sterilant by adjusting physical parameters, for example temperature, pressure and water vapor concentration, to preselected conditions that favor sterilization. [para. 0067; Fig. 5].
[0068] In the manufacture of microelectronics, some of the most damaging types of AMCs are compounds which are not readily removed by conventional adsorption/reaction type chemical filtration. These are typically compounds which are not strongly reactive and have high vapor pressures under normal operating conditions. A few examples include isopropanol (IPA) and trimethylsilanol (TMS). Trimethylsilanol frequently exists in semiconductor manufacturing facilities as decomposition by product of hexamethyldisilazane (HMDS). HMDS is used in wafer processing to promote film adhesion to the wafer surface. When it becomes airborne it reacts with water to create ammonia and TMS. TMS is very difficult to trap with conventional chemical filters due to its high vapor pressure and lack of reactivity. When TMS migrates through filters into photolithography tools, it can become photo-oxidized, generating molecular silicon dioxide which can irreversibly deposit on the surface of precision optical components. [para. 0068].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning, sterilizing, or coating a substrate using the output reactive neutral species, of Cheng, to include the method of sterilizing or coating a substrate within a cleanroom enclosure, of Gromala, in order to ensure that the treated substrate is not contaminated with airborne particles, as taught by Gromala [Abstract, para. 0010, para. 0068]. 
As to amended claim 15, Modified Cheng discloses:
wherein the radio frequency coupled to the power electrode and the ground electrode ionizes the gas flow by capacitive discharge to produce the argon plasma comprising the reactive species [col. 2, lines 52-56, “weakly ionized, capacitive discharges”; col. 15, lines 8-20, “two variable capacitors and an automatic tuning algorithm”, “tuning algorithm […] produces stable and uniform argon discharges”] without substantially any streamers or micro-arcs [col. 2, lines 50-54, “Atmospheric pressure, noble gas plasmas, driven with radio-frequency power at 13.56 or 27.12 MHz, operate in a different way than the DBD and torch plasmas”; col. 21, lines 26-34, “avoiding ion bombardment and electrical arcing”], yielding a protective sheath next to surfaces of the power electrode and the ground electrode [col. 2, line 66- col. 3, line 23, “a collisional sheath forming at the boundaries to repel the electrons and maintain the plasma”] preventing sputtering of the material with ejection of particulate matter into the gas flow [Fig. 15, col. 17, lines 37-46, “no visible damage to the surface even after 15 minutes of exposure…no significant change in the surface features after plasma treatment”].
Additionally, the disclosed plasma apparatus and plasma conditions differ from that of the instant invention only by an RF power supplied and concentration of gases, and therefore substantially similar results are expected insofar as the resulting protective sheath and prevention of sputtering.
17.    Modified Cheng discloses the method of claim 15, wherein the reactive neutral species from the ionized gas plasma are used for cleaning organic contamination from the material substrate, activating the material substrate surface for adhesion, etching an etched film off of the material substrate, or depositing a deposited film onto the material substrate [col. 8, lines 5-21, “remove organic materials from a substrate, thereby cleaning the substrate; activate the surfaces of materials thereby enhancing adhesion 
18.    Modified Cheng discloses the method of claim 15, wherein the gas inside the enclosure is at atmospheric pressure [claim 13, “atmospheric pressure”; Gromala, para. 0067, Fig. 5, “adjusting […] pressure”]. 
19.    Modified Cheng discloses the method of claim 15, wherein the gas flow inside the housing is laminar [claim 13, “gases from an inlet to become laminar through a flow path within a housing to an outlet”].
20.    Modified Cheng discloses the method of claim 15, wherein the gas flow from the outlet of the housing for the argon plasma is between 25 and 200 °C [claim 17, “heating is to a temperature between 40 and 200 C”; col. 8, lines 65-68, “128 heats to a temperature between 40 and 200 C, but preferable between 40 and 80 C”]. Here, Cheng discloses both a broad range (between 40 and 200C) and a narrow range (between 40 and 80 C) that are entirely within claimed range of “between 25 and 200 °C”, and therefore are of sufficient specificity to anticipate the claimed range. See MPEP 2131.03 II.
21.    Modified Cheng discloses the method of claim 15, further comprising a means of translating the housing with the outlet for the ionized gas plasma relative to the surface of the material substrate such that the entire surface of the material substrate is uniformly treated with the reactive species from the ionized gas plasma [col. 17, lines 5-10, “Since the atmospheric plasma may be scanned over the surface, the total treatment time may be longer than the aforementioned time periods for especially large substrates. Moreover, it may be advantageous for the contaminated surface to be scanned with the argon plasma device multiple times.”; Example 4, col. 22, lines 33-37, “The pitch of the robotic painting program as it scanned the wafer was fixed at 1 mm. The total dwell time of the atmospheric plasma housing and attachment over the silicon wafers was varied by altering the number of deposition cycles.”].

23.    Modified Cheng discloses the method of claim 15, wherein the one or more molecular gases are added to the argon gas flow at a concentration between 0.5 to 5.0 volume% and a fraction of the one or more molecular gases dissociates into atoms inside the argon plasma, and then flows out of the outlet, wherein the atoms are selected from the group consisting of O, N, H, F, C and S atoms [claim 22, “wherein the molecular gas is added to the argon or helium gas flow at a concentration between 0.5 to 5.0 volume % and the molecular gas dissociates into atoms inside the plasma, and then flows out of the outlet, wherein the atoms are selected from the group consisting of O, N, H, F, C and S atoms”]. Here, Cheng discloses an identical range to the claimed range, and therefore anticipates the claimed range. See MPEP 2131.03 II.
24.    Modified Cheng discloses the method of claim 23, wherein the molecular gas added to the argon gas flow is dissociated into atoms selected from the group consisting of oxygen (O), nitrogen (N), and hydrogen (H) [claim 22, “wherein the molecular gas is added to the argon or helium gas flow at a concentration between 0.5 to 5.0 volume % and the molecular gas dissociates into atoms inside the plasma, and then flows out of the outlet, wherein the atoms are selected from the group consisting of O, N, H, F, C and S atoms”]. 
25.    Modified Cheng discloses the method of claim 15, wherein the enclosure gas flow is laminar [Gromala, para. 0015, “a gas flow rate, a gas velocity”].
Here, Gromala discloses the parameters of the enclosure condition can be optimized via a controlled feedback loop [para. 0015], to obtain the desired conditions within the enclosure, including a gas flow rate and a gas velocity. Additionally, one of ordinary skill in the art would be motivated to achieve a gas flow rate and velocity that results in a laminar flow within the enclosure in order to uniformly and effectively apply the flow of reactive neutral species from the outlet of Cheng [col. 17, lines 5-10, “Since the atmospheric plasma may be scanned over the surface, the total treatment time may 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
26.    Modified Cheng discloses the method of claim 15, wherein the enclosure includes no more than 100,000 particles larger than 0.1 micron per cubic meter of air [Gromala, para. 0015, “a particulate concentration”; para. 0052, “sampling, collecting, detecting, sizing, and/or counting particles comprising aggregates of material having a size greater than 50 nm, 100 nm, 1 .mu.m or greater, or 10.mu.m or greater”; para. 0063, “controlled level of airborne particulates and biological particles”].
Here, Gromala discloses the parameters of the enclosure condition can be optimized via a controlled feedback loop [para. 0015] to obtain the desired conditions within the enclosure, including selecting a desired particulate concentration, where the system can remove particles having a size greater than 0.1 microns (i.e., 100 nm) [para. 0052] to achieve a controlled level of airborne particulates [para. 0063]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of obtaining a controlled level of airborne particulates, of modified Cheng, to include optimizing the level of airborne particulates having a size greater than 0.1 microns, of Gromala, as much or as little as necessary to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result 
27.    Modified Cheng discloses the method of claim 15, wherein the enclosure comprises a cleanroom [Gromala, Abstract; para. 0063, “cleanroom”].
28.     Modified Cheng discloses the method of claim 15, wherein the molecular gas is selected from the group comprising oxygen and nitrogen [col. 17, lines 11-21, “Oxygen containing gas molecules, such as O.sub.2, CO.sub.2, and NO.sub.2”] and the material substrate is a semiconductor wafer [col. 17, lines 47-50, “The argon plasma apparatus may be used to clean many other contaminants and a variety of substrates including polymer films, semiconductor packages”] and the surface of the semiconductor wafer is cleaned of organic contamination with the plasma [col. 17, lines 11-21, “Oxygen containing gas molecules, such as O.sub.2, CO.sub.2, and NO.sub.2, are particularly well suited for embodiments of the invention, because they may be converted into ground-state O atoms, which among other beneficial properties, are effective at etching away organic contamination”].
29.    Modified Cheng discloses the method of claim 15, wherein the molecular gas is hydrogen and the material substrate is a copper substrate and copper oxide on the copper substrate is etched away with the plasma [col. 21, lines 35-29, “removing copper oxide from copper using the atmospheric pressure argon and hydrogen plasma”].
30.    Modified Cheng discloses the method of claim 29, wherein the copper substrate is a lead frame strip [col. 21, lines 35-29, “copper leadframes”; Fig. 25].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional capacitively coupled plasma reactors which result in a plasma sheath [Abstract]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.